Citation Nr: 1109368	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for residuals of seizures.  

3.  Entitlement to an increased disability evaluation for a personality change due to heat stroke, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1991 to July 1994.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.            

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During a January 2011 hearing before the Board, the Veteran's representative requested remand of this matter for additional development.  In particular, he noted that relevant VA and Social Security Administration (SSA) records are not currently included in the record.  These missing records should be included in the claims file.    

Moreover, the Board finds additional medical inquiry warranted.  It appears from the record that the Veteran did not appear for a scheduled VA examination in August 2006.  See 38 C.F.R. § 3.655.  However, the record also indicates that the Veteran may not have received notice of that scheduled examination due to complications regarding his address and housing arrangements.  As such, the Board finds additional efforts to evaluate the Veteran warranted here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board will also remand the Veteran's claim for a TDIU as it may be inextricably intertwined with the service connection claims still pending and subject to this remand, and the increased rating claim on appeal.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Records noted by the Veteran's representative during a January 2011 Board hearing should be included in the claims file.  The representative indicates that SSA records and VA treatment records from VAMC Loma Linda are now outstanding.  

2.  Then the Veteran should be scheduled for a VA examination with a specialist to determine the nature and severity of his service-connected personality change disorder, and the etiology, nature, and severity of his claimed heat stroke and seizure disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

3.  If the examiner finds current heat stroke and seizure disorders, or finds current residuals of these disorders, the examiner should then provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current disorders relate to his in-service heat stroke and seizures.  Any conclusion reached should be supported by a rationale.

4.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


